Opinion filed October 25, 2007 











 








 




Opinion filed October 25,
2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                    Nos. 11-07-00091-CR, 11-07-00092-CR, and
11-07-00096-CR
                                                    __________
 
                           JEREMY
MICHAEL JOHNSTON, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 244th District Court
 
                                                           Ector
County, Texas
 
                         Trial
Court Cause Nos. C-33,234, B-34,013, and B-34,014
 

 
                                                                   O
P I N I O N




The
trial court convicted Jeremy Michael Johnston, upon his pleas of guilty, of the
offenses of forgery by passing,[1] fraudulent
use or possession of identifying information,[2]
and theft.[3]  Pursuant to
the plea bargain agreements, the trial court assessed appellant=s punishment for each
offense at confinement in a state jail facility for two years.  We affirm.
In
each appeal, appellant=s
court-appointed counsel has filed motions to withdraw.  The motions are
supported by briefs in which counsel professionally and conscientiously
examines the record and applicable law and states that she has concluded that
the appeals are frivolous.  Counsel has provided appellant with copies of the
briefs and advised appellant of his right to review the record and file
responses to counsel=s
briefs.  Responses have not been filed. Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); Stafford
v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).
Following
the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeals are without merit.  We note that counsel
has the responsibility to advise appellant that, in each case,  he may file a
petition for discretionary review by the Texas Court of Criminal Appeals.  Ex
parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006).  Likewise, this court
advises appellant that, in each case, he may file a petition for discretionary
review pursuant to Tex. R. App. P. 66.
Black v. State,  217 S.W.3d 687 (Tex. App.CEastland
2007, no pet.). 
The
motions to withdraw are granted, and the judgments are affirmed.
 
PER CURIAM
 
October 25, 2007
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.




[1]11-07-00091-CR.


[2]11-07-00092-CR.


[3]11-07-00096-CR.